Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
1.         The information disclosure statements (IDS) submitted on 8/26/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.            It is noted that the Non-Patent Literature Document “TDC7200: Time-to-digital converter…” is crossed out because it is not provided with at least a year. 



/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/9/2022